Citation Nr: 0720945	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the termination of compensation benefits 
effective December 27, 2001, by reason of an outstanding 
fugitive felon warrant was proper.

2.  Whether reduction of the veteran's disability 
compensation benefits to one-half of the ten percent rate due 
to a period of incarceration was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A fugitive felon warrant was issued against the veteran 
in September 2000.

2.  On December 27, 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.

3.  The veteran's warrant was cleared September 8, 2002.

4.  The veteran was not entitled to receive compensation 
benefits from December 27, 2001, to September 8, 2002.

5.  The veteran was incarcerated beginning in July 2002.

6.  At the time of incarceration, his combined rating was 10 
percent (10 percent for a mid-back injury, and 0 percent for 
an amputation of the tip of the left index finger).

7.  Effective September 8, 2002, the veteran had been 
incarcerated for over 61 days.


CONCLUSIONS OF LAW

1.  Compensation benefits for the veteran were prohibited as 
a matter of law effective December 27, 2001, by reason of an 
outstanding fugitive felon warrant.  38 U.S.C.A. §§ 501, 
5103(a), 5103A, 5313B (West 2002); 38 C.F.R. § 3.665(n) 
(2006).

2.  The veteran's compensation benefits were properly reduced 
to one-half of the ten percent rate due to a period of 
incarceration.  38 C.F.R. §§ 3.105(h), 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2003, the law and regulations were amended to 
prohibit the payment of compensation benefits for any period 
during which the veteran was a fugitive felon.  See 38 
U.S.C.A. § 5313B, 38 C.F.R. § 3.665(n).  The term fugitive 
felon includes a person who is a fugitive by reason of 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees, or violating a condition of probation 
or parole imposed for commission of a felony under federal or 
state law.  

In addition, under the relevant regulations, an incarcerated 
veteran rated at 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  If rated 
less than 20 percent, he is entitled to receive one-half the 
compensation rate payable under 38 U.S.C.A. § 1114(a), the 10 
percent rate.  See 38 C.F.R. § 3.665(d).  

The essential facts are not in dispute.  In June 2003, VA 
informed the veteran that it had been advised by law 
enforcement authorities that he was a fugitive felon because 
he was the subject of an outstanding warrant of September 
2000.  He was told that no action would be taken to adjust 
his VA benefits for at least 60 days and that he must contact 
the law enforcement agency issuing the warrant to determine 
what must be done to clear the warrant and then notify VA.

The veteran was informed that if the warrant was not cleared 
within 60 days, his benefits would be stopped effective as of 
the later of the date of the warrant or December 27, 2001, 
the effective date of the fugitive felon provisions of the 
new law.  He was told that his benefits may be resumed as of 
the date the warrant was cleared, but that his benefits would 
be stopped from December 27, 2001, until the date the warrant 
was cleared.

In August 2003, the veteran wrote to discontinue his benefits 
because he was incarcerated.  He asked for the forms to 
continue his benefits once he was released.  In a September 
2003 letter, he was told that his benefit payments were 
proposed to be terminated as of December 27, 2001 (the 
effective date of the new law), and that the warrant was 
still outstanding.  In October 2003, the veteran wrote that 
the warrant had been cleared as of September 8, 2003.  This 
is verified in the record.

In an October 2003 letter, the veteran was notified that his 
benefits had been stopped effective December 27, 2001, 
through September 8, 2003 (the date the warrant was cleared).  
He was also told that because of his current incarceration, 
his award would be adjusted to $52 per month effective 
September 8, 2003.  He disagreed and this appeal ensued.

I.  Whether the Termination of Compensation Benefits 
Effective December 27, 2001, by Reason of an Outstanding 
Fugitive Felon Warrant Was Proper

The veteran does not maintain that he was not a felony 
fugitive, rather he contends that he was not aware that he 
had an outstanding warrant against him.  He further asserts 
that he should be entitled to full retroactive benefits 
because the warrant was ultimately cleared.

Regardless of whether the outstanding warrant was cleared in 
September 2003, it does not alter the fact that the veteran 
was a fugitive felon at the time that the warrant was issued.  
The date that it was cleared goes only to the date that 
benefits could potentially be reinstated.  With certain 
exceptions not applicable here, he is not, by law, entitled 
to recoup the benefits withheld during the time he was a 
fugitive felon, even if the warrant was ultimately cleared. 

In addition, the veteran's contention that he was unaware of 
the outstanding warrant is of no consequence.  The evidence 
is uncontroverted that the felony warrant was issued on 
September 13, 2000, and he met the definition of a felony 
fugitive as of that date.  It was only due to a change in the 
law that his benefits were not terminated until December 27, 
2001.  

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

II.  Whether Reduction of the Veteran's Disability 
Compensation Benefits to One-Half of the Ten Percent Rate due 
to a Period of Incarceration was Proper

Next, the veteran contends that his disability benefits were 
improperly reduced to one-half of 10 percent, calculated at 
the time as $52 per month, during his period of 
incarceration.  

Under the relevant laws and regulations, upon the 61st day of 
confinement for a felony conviction, a veteran's disability 
compensation payments are reduced to one-half of the 
compensation rate payable under 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(a).  At the time, the amount payable for 
disability compensation under 38 U.S.C.A. § 1114(a) was $104 
per month.

In this case, the Board finds that the veteran's disability 
compensation benefits were properly reduced to one-half of 
the 10 percent rate, effective September 8, 2003.  
Specifically, the evidence shows that he was incarcerated as 
of July 3, 2003.  Therefore, September 8, 2003 (the effective 
date of the reduction), is well past the 61st day following 
the date of incarceration.  Because his combined disability 
rating was less than 20 percent, he was entitled to one-half 
the 10 percent rate or $52 per month.

Parenthetically, the Board has considered whether the 
reduction provisions of 38 C.F.R. § 3.105(e) are applicable.  
Specifically, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, the veteran is 
entitled to certain procedural safeguards regarding the 
reduction or discontinuance.  38 U.S.C.A. § 5112(b)(6); 38 
C.F.R. § 3.105(e).  

However, as the veteran was a fugitive felon prior to 
September 8, 2002, and not entitled to benefits, there were 
no "payments currently being made" at the time his payments 
were reduced to one-half of the 10 percent rate.  As such, 
the provisions of 38 C.F.R. § 3.105(e) are not applicable.

In sum, as noted above, where the law and not the evidence is 
dispositive of the claim, the claim must be denied because of 
lack of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).


ORDER

Termination of compensation benefits effective December 27, 
2001, by reason of an outstanding fugitive felon warrant was 
proper.

The reduction of the veteran's disability compensation 
benefits to one-half of the ten percent rate due to a period 
of incarceration was proper.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


